Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/21/21 has been entered and fully considered. 
Claims 1-2, 5-19, 21-23 are pending, of which claims 14-19, 21-23 are withdrawn.
The previous 35 USC 112b rejection has been withdrawn due to the amendment. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9/1/17. It is noted, however, that applicant has not filed a certified copy of the CN 201710778797.1 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it Claim 2 recites limitations regarding the plurality of data lines comprising a first film layer that is a common layer with the plurality of electrodes. However, this limitation is already recited in amended claim 1, therefore the dependent claim fails to further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOPAL (US 20140154859) in view of FRYER (US 2005/0045889), in view of STANLEY (EP 0235153) as supplied by applicant on the IDS dated 9/21/21 and further in view of CHO (US 2010/0216267).
With respect to claims 1-2, GOPAL discloses a substrate with regions used for testing (detection device over substrate) wherein connector and base structures are made of electrode material (plurality of electrodes), each with connector lines (plurality of data lines electrically coupled to electrodes) (0077-87, Fig 8A-F), the structures coated with a test sample or probes (probe extending away from substrate and configured to react) (0100-103), and the electrodes are configured to sense an electrical signal and transmit over the data lines (0103).  GOPAL discloses the structures can be made of a plurality of film layers (0087, Fig 8F) but does not explicitly disclose the data lines each comprise a first and second stacked film layers. However, FRYER discloses a system with a plurality of electrodes (0025) connected with data lines (0040) in which the data lines are plated with nickel and copper (data lines comprising two layers, the second on an opposite side of the first film layer) (0041). It would have been obvious to one of ordinary skill in the art to modify the data lines of GOPAL to include the construction including multiple film layers as taught by FRYER because it helps to prevent a short circuit at the intersection between the electrode and data line (0041). GOPAL discloses an embodiment for use in wet processing in which the test sites are in isolated chambers (accommodating spaces formed within a packaging portion extending perpendicular to the substrate) to contain fluid (0053, Fig 4) but does not explicitly disclose a plurality of electrodes within the accommodating space and the first film layer extends along the substrate from outside the accommodating space to inside it. However, STANLEY discloses a test cell assembly comprising a block 
With respect to claim 5, FRYER discloses each of the data lines further comprises a plated layer formed thereon (one other film layer disposed over side of first film layer distal to substrate (0041) and CHO discloses the data lines are made of double layers including upper data lines coated over lower data lines (one other film layer disposed over a side of first film layer distal to substrate) (0068-0070, Fig 2).
With respect to claim 6, FRYER discloses that data lines are plated with Nickel (0041) and CHO discloses the upper data lines are made of a low resistivity metal (other film layer has composition having relatively lower electric resistance) (0070). 
With respect to claim 7, FRYER discloses that data lines are plated with Nickel (0041) and CHO discloses the upper data lines are made of a low resistivity metal (second film layer over the side of the first film layer) (0070) and that the data lines are formed with an interlayer insulating layer (insulating layer) sandwiched between two layers and etching the top layer (second film layer) to form an opening (via) for connection (electrically coupled) (0012-25).
With respect to claim 8, GOPAL discloses the electrodes are grouped into a subset which are electrically coupled to the same data line (Fig 8d, 0081-82). 
With respect to claim 9, GOPAL discloses at least two data lines (first and second) with subsets of electrodes connected to each data line (Figs 8C-D, 0081-82)
With respect to claim 10, GOPAL discloses the electrodes are arranged in a matrix having a plurality of rows, the electrodes in each of the rows being connected to one another in series (fig 8C-D) but does not explicitly disclose one of the subsets of electrodes comprises electrodes in odd number rows and another comprises electrodes in even number rows. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the electrodes as claimed, since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04. 
With respect to claim 11, GOPAL discloses the detection device further comprises a test site and test chip surrounding the electrodes to form a space for the sample (0078-81, Fig 8C). 
With respect to claim 12, GOPAL discloses the connector and base structures have a layer containing an electrode material (conductive layer) over the electrodes distal to the substrate (0085) and probes and test samples can be coated over the contact surface (0081). 
With respect to claim 13, GOPAL discloses the layers have substantially the same pattern as the electrodes (Fig 8A-F). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, applicant argues that the cited prior art does not teach the amended features, however, as can be seen in the detailed rejection above, these features are taught by the additional reference of Stanley (EP 0235153). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799